Appellant was convicted of violating the local option law, and his punishment assessed at a fine of $25 and twenty days imprisonment in the county jail.
In Upshur County it is a misdemeanor to sell intoxicating liquors, the election having been held prior to the time that the law was amended making it a felony to sell intoxicating liquors in prohibition territory, and the record must be passed on as applicable to misdemeanors.
No special charge was requested, and no exception to the charge as given was reserved, consequently the complaints of the charge in the motion for a new trial can not be considered. No exceptions were reserved to the introduction of testimony, therefore, the only ground in the motion we can take into consideration is the one complaining of the sufficiency of the testimony. The witness Linnie Gibbs testified: "Yes, I bought a pint of whisky from Mr. Boyd," and while his further examination might tend to weaken this statement, yet that was a question for the jury and not for us.
The judgment is affirmed.
Affirmed. *Page 453 
                          ON REHEARING.                        January 14, 1914.